DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (U.S. Pub. No. 20100320218).
Regarding Claim 1, Tanaka discloses a resin made container comprising: a spout 2 (Figure 1) portion to/from which a cap can be attached/detached; a shoulder portion 7a (Figure 1) continuous with the spout portion; a body portion 4 (Figure 1) continuous with the shoulder portion; and a bottom portion 5 (Figure 1) continuous with the body portion and disposed at a lowermost part (Figure 1); wherein a decompression absorption portion 12 (figure 1) provided in form of a recess in the body portion includes a bulging area protruding to the outer side of the container (Figure 8), and when the resin made container undergoes decompression absorption, at least one portion of the bulging area is deformed to retract inwardly so as to have an inward concave curvature in a horizontal cross-section of the bulging area (paragraph 48).

    PNG
    media_image1.png
    359
    555
    media_image1.png
    Greyscale

Regarding Claim 2, Tanaka discloses a vertical sectional shape of the bulging area is curved to protrude to the outer side of the container (Figure 8).
Regarding Claim 3, Tanaka discloses a horizontal sectional shape of the bulging area is curved to protrude to the outer side of the container (Figure 8).
Regarding Claim 4, Tanaka discloses downwardly from of the decompression absorption portion, there is provided a cushion portion 8 (figure 1) that is elastically deformable in a vertical direction (Figure 1).
Regarding Claim 8, Tanaka discloses the bulging area includes at least one ridge extending in a vertical direction, and the at least one portion of the bulging area is disposed adjacent to the at least one ridge (Figure 8).
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pritchett, Jr. (U.S. Patent No. 8,286,814).
Regarding Claim 1, Pritchett, Jr. discloses a resin made container comprising: a spout portion 12 (figure 1) to/from which a cap can be attached/detached; a shoulder portion 16 (figure 1) continuous with the spout portion; a body portion18 (figure 1) 
Regarding Claim 9, Pritchett, Jr. discloses the bulging area includes three ridges 32 (figure 2) extending in a vertical direction, and the at least one portion of the bulging area is disposed between two of the three ridges 34 (figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pub. No. 20100320218).
Regarding Claims 5-7, Tanaka teaches all the limitations substantially as claimed except for the container has a weight/internal capacity of 50g/L or less, the bulging portion has a bulging amount less than 1 mm and a horizontal cross-sectional shape of the bulging area has a curvature radius less than 80 mm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.V/Examiner, Art Unit 3733